DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201811187491X, filed on 2018/10/12.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

(s) 1-3 and 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolus Borgward (US Patent/PGPub. No. 20060152484) in view of Orsley et al. (US Patent/PGPub. No. 20070109272).

Regarding Claims 1 and 14, (Currently Amended/New) Rolus Borgward teaches an electronic device ([0079], FIG. 1a-1c, i.e. notebook digital computer 100), comprising:
a body ([0079], FIG. 1a-1c, i.e. processor part 103), comprising an accommodating area ([0081], FIG. 1a-1c, i.e. bay 107); and
a mouse body ([0081], FIG. 1a-1c, i.e. input device 110 … mouse), comprising a touch surface ([0081], FIG. 1a-1c, i.e. slide pad 112) and detachably disposed in ([0085], FIG. 1a-1c, i.e. detached from) the accommodating area (i.e. please see above citation(s)).
However, Rolus Borgward does not explicitly teach
at least one auxiliary member , includes an inner surface and an outer surface opposite to each other and detachably configured to combine with the mouse body, a depth exists between the inner surface and the outer surface of the auxiliary member, the inner surface contacts the touch surface [, the outer surface is for grasping and controlling the touch surface of the mouse body (Claim 1)] [and the entire mouse body 14)].
In the same field of endeavor, Orsley et al. teach
at least one auxiliary member ([0087], FIG. 9-11, i.e. mouse shell 165), includes an inner surface ([0087], FIG. 9-11, i.e. bottom surface (166) of mouse shell 165) and an outer surface ([0087], FIG. 9-11, i.e. top surface (162) of mouse shell 165) opposite to each other ([0087], FIG. 9-11, i.e. top <-> bottom) and detachably configured to combine with ([0087], FIG. 9-11, i.e. directional arrow C) the mouse body ([0087], FIG. 9-11, i.e. optical input card 164), a depth ([0087], FIG. 10-11, i.e. vertical distance between top surface 162 and bottom surface 166) exists between the inner surface and the outer surface of the auxiliary member, the inner surface (i.e. please see above citation(s)) contacts ([0089], FIG. 10-11, i.e. direct connection) the touch surface ([0089], FIG. 10-11, i.e. top surface of optical input card 164; [0043], FIG. 1, i.e. second opposite side 70; [0064], FIG. 5, i.e. fingertip pressure; [0057], FIG. 5 &, i.e. first button 92 comprises a left-click button and second button 94 comprises a right-click button) [, the outer surface (i.e. please see above citation(s)) is for grasping ([0087], FIG. 10-11, i.e. mouse shell 165) and controlling ([0087], FIG. 10-11, i.e. right click button 161A, left click button 161B) the touch surface of the mouse body (i.e. please see above citation(s)) (Claim 1)] [and the entire (FIG. 9-11, i.e. as shown by the figure(s)) mouse body is located on (i.e. please see above citation(s)) the same side ([0087], FIG. 9-11, i.e. bottom side 166) of the auxiliary member when the auxiliary member (i.e. please see above citation(s)) is combined with (FIG. 9-11, i.e. as shown by the figure(s)) the mouse body (i.e. please see above citation(s)) (Claim 14)].
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine Rolus Borgward teaching of mouse body sensing touch with Orsley et al. teaching of a touch handheld device attachable to a mouse housing to effectively capture user control inputs of a mouse without the optical navigation sensor by attaching optical input card to a mouse housing (Orsley et al.’s [0035]).
Regarding Claim 2, (Previously Presented) the electronic device according to claim 1, wherein
Rolus Borgward teaches the electronic device further comprises at least one auxiliary member ([0129], FIG. 2g4a-2g4c, i.e. ring-shaped finger support 111a) and the auxiliary member (i.e. please see above citation(s)) is detachably disposed in ([0085], [0129], FIG. 1a-2g4c, i.e. detached from) the accommodating area (i.e. please see above citation(s)) and configured to combine with ([0129], FIG. 2g4a-2g4c, i.e. when used as a mouse) the mouse body (i.e. please see above citation(s)).
Regarding Claim 3, (Original) the electronic device according to claim 2, wherein
Rolus Borgward teaches the mouse body and the auxiliary member (i.e. please see above citation(s)) are connected by a pivoting structure ([0131], FIG. 2g4a-2g4c, i.e. spring-like device 111c (please note rotation shown by the figure(s)).
Regarding Claim 5, (Previously Presented) the electronic device according to claim 1, wherein
Rolus Borgward teaches the mouse body (i.e. please see above citation(s)) further comprises at least one combination portion ([0092], FIG. 2g1, i.e. second plug-in connector device 195C), the auxiliary member (i.e. please see above citation(s)) comprises an engagement portion ([0129], FIG. 2g4a-2g4c, i.e. grooves for finger supports 111a/111b’s storage) corresponding to (FIG. 1a-2g4c, i.e. as shown by the figure(s)) the combination portion, and the combination portion of the mouse body (i.e. please see above citation(s)) is detachably combined ([0129], [0131], FIG. 2g4a-2g4c, i.e. please note that “detachable” is synonymous “movable” by thesaurus.com) with the engagement portion (i.e. please see above citation(s)).
Regarding Claim 6, (Original) the electronic device according to claim 5, wherein
Rolus Borgward teaches the combination portion is a sliding groove([0103], FIG. 2g1, i.e. corresponding grooves), the engagement portion is a bump ([0091], FIG. 2g1, i.e. electrical contact connection 195A and/or 195B) slidably accommodated in (FIG. 1a-2g1, i.e. as shown by the figure(s)) the sliding groove, and the bump (i.e. please see above citation(s)) is detachably combined ([0091], FIG. 2g1, i.e. please note that “detachable” is synonymous “movable” by thesaurus.com) with the sliding groove (i.e. please see above citation(s)).
Regarding Claim 7, (Original) the electronic device according to claim 5, wherein
Rolus Borgward teaches the accommodating area (i.e. please see above citation(s)) comprises a groove ([0091], FIG. 2g1, i.e. area(s) above/below of electrical contact connection 195A and/or 195B) and a guiding portion ([0091], FIG. 2g1, i.e. electrical contact connection 195A and/or 195B), the guiding portion is disposed (FIG. 1a-2g4c, i.e. as shown by the figure(s)) in the groove, and the combination portion (i.e. please see above citation(s)) is slidably combined (FIG. 1a-2g4c, i.e. as shown by the figure(s)) with the guiding portion (i.e. please see above citation(s)).
Regarding Claim 8, (Original) the electronic device according to claim 1, wherein
Rolus Borgward teaches the accommodating area (i.e. please see above citation(s)) comprises a groove ([0091], FIG. 2g1, i.e. area(s) above/below of electrical contact connection 195A and/or 195B), the mouse body (i.e. please see above citation(s)) further comprises an outer contour, and a shape of the outer contour ([0092], FIG. 2g1, i.e. shape of area(s) surrounding second plug-in connector device 195C) of the mouse body (i.e. please see above citation(s)) corresponds to a shape ([0091], FIG. 2g1, i.e. shape of area(s) surrounding electrical contact connection 195A and/or 195B) of the groove (i.e. please see above citation(s)).
 9, (Original) the electronic device according to claim 2, wherein
Rolus Borgward teaches an outer surface ([0129], FIG. 2g4a-2g4c, i.e. lateral surface of ring-shaped finger support 111a) of the auxiliary member (i.e. please see above citation(s)) is a curved surface ([0129], FIG. 2g4a-2g4c, i.e. ring-shaped).
Regarding Claim 10, (Original) the electronic device according to claim 2, wherein
Rolus Borgward teaches a mouse ([0081], FIG. 1a-1c, i.e. mouse) is constituted when the auxiliary member (i.e. please see above citation(s)) is superimposed on ([0081], FIG. 1a-2g4c, i.e. on lateral side) the touch surface of the mouse body (i.e. please see above citation(s)).
Regarding Claim 11, (Original) the electronic device according to claim 2, wherein
Rolus Borgward teaches the auxiliary member (i.e. please see above citation(s)) is not superimposed on ([0130], FIG. 2g4a-2g4c, i.e. “parked in the housing” under not superimposed on/over) the touch surface of the mouse body when the auxiliary member and the mouse body (i.e. please see above citation(s)) are disposed in ([0130], FIG. 2g4a-2g4c, i.e. parked in the housing) the accommodating area (i.e. please see above citation(s)).
Regarding Claim 12, (Original) the electronic device according to claim 2, wherein
Rolus Borgward teaches a quantity of the auxiliary member (i.e. please see above citation(s)) is two ([0129], FIG. 2g4a-2g4c, i.e. two ring-shaped finger supports 111a and 111b), the touch surface (i.e. please see above citation(s)) comprises a first control area ([0081], FIG. 1a-2g4c, i.e. first operating key 113) and a second control area ([0081], FIG. 1a-2g4c, i.e. first operating key 113), and locations ([0129], FIG. 2g4a-2g4c, i.e. locations of 111a and 111b) of the two auxiliary members (i.e. please see above citation(s)) respectively correspond to (FIG. 1a-2g4c, i.e. as shown by the figure(s)) the first control area and the second control area (i.e. please see above citation(s)).
Regarding Claim 13, (Original) the electronic device according to claim 12, wherein
Rolus Borgward teaches the touch surface further comprises a third control area ([0088], FIG. 1a-2g4c, i.e. jog dial), a scroll control component ([0088], FIG. 1a-2g4c, i.e. scrolling) is further disposed between (FIG. 1a-2g4c, i.e. as shown by the figure(s)) the two auxiliary members, and the scroll control component is elastically electrically connected ([0106], FIG. 2g1.1-2g1.2, i.e. USB plug-in socket 192X/192Y receive power) to the third control area (i.e. please see above citation(s)).

Response to Arguments

4.	Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

5.	All dependent claims are properly rejected or objected as shown above.

Final Office Action, 11/17/2020, has been entered and made of record. Claim(s) 1 is/are amended, Claim(s) 4 is/are cancelled, and Claim(s) 14 is/are new. Thus, Claim(s) 1-3 and 5-14 is/are pending.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached on Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 






/VINH T LAM/           Primary Examiner, Art Unit 2628